DECISION
The application of the above-named defendant for a review of the sentence of fifteen years, imposed on December 20, 1968, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) The sentence be and remain as originally imposed by the sentencing court.
The reason for the above decision is that the sentence appears proper and sufficiently lenient in that the defendant was convicted of lewd and lascivious acts upon a child (5 years old) punishable by not more than 25 years imprisonment, yet received this sentence of but 15 years with 32 days jail time credit, and .will be eligible for parole consideration in October, 1971, after being received December 23, 1968, although he was originally given a 3 year deferred imposition of sentence subsequently violated by a number of similar acts.
The .contention that defendant should be hospitalized rather than imprisoned may be answered by the fact that the Montana State Hospital in its’ report to the sentencing court stated that defendant is able to differentiate between right and wrong, is competent, able to exercise emotional control, and recommended no further hospitalization. Presuming, as we do, that the sentencing judge was correct in his assessment of the situation, we are unable to say that his disposition of the case was not entirely proper.
Further, any contention that the defendant’s mental condition is such that he is not guilty of the crime for which he was sentenced is not within the power of this Court to consider. Its power. is limited to, “* * * review the judgment so far as it relates to the sentence imposed* * *.” Section 95-2503, R.C.M.1947.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom.